COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS



LUCY GALINDO WILLIAMS,


                            Appellant,

v.


THE STATE OF TEXAS,

                            Appellee.
§
 
§
 
§
 
§
 
§
 
 § 


No. 08-08-00349-CR

Appeal from the

112th Judicial District Court

of Crockett County, Texas 

(TC# 2387) 


MEMORANDUM  OPINION

	Lucy Galindo Williams appeals a conviction for the offense of delivery of a controlled
substance.  Appellant plead guilty to the charged offense and requested the trial court assess
punishment.  The trial court sentenced Appellant to 180 days' imprisonment in the State Jail
Division of the Texas Department of Criminal Justice.  We affirm.
	Appellant's appointed counsel has filed a brief in which she concludes that the appeal is
frivolous and without merit.  Appellate counsel states that she has studied the record and has
found no error preserved for appeal that could serve as grounds for reversible error.  The brief
meets the requirements of Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493,
reh. denied, 388 U.S. 924, 87 S. Ct. 2094, 18 L. Ed. 2d 1377 (1967), by presenting a professional
evaluation of the record, and demonstrating why, in effect, there are no arguable grounds to be
advanced. (1) See High v. State, 573 S.W.2d 807 (Tex.Crim.App. 1978).  A copy of counsel's brief
has been delivered to Appellant, and Appellant has been advised of her right to examine the
appellate record and file a pro se brief.  No pro se brief has been filed.
	The record reflects that Appellant judicially confessed to the facts as alleged in the
indictment and was admonished in writing of the consequences of her guilty plea pursuant to
Article 26.13 of the Texas Code of Criminal Procedure.  Based on the record before us, the guilty
plea appears to have been freely and voluntarily made by Appellant.  We have carefully reviewed
the entire record and agree that the appeal is wholly frivolous and without merit.  Further, we
find nothing in the record that may arguably support the appeal.  Accordingly, we affirm the trial
court's judgment.



September 30, 2009
						DAVID WELLINGTON CHEW, Chief Justice

Before Chew, C.J., McClure, and Rivera, JJ.

(Do Not Publish)
1.  A copy of counsel's brief has been delivered to Appellant informing her of her right to
file a brief pro se.  Appellant has not done so.